Citation Nr: 0829824	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disability due to impacted wisdom teeth.

2.  Service connection for a nervous disorder, to include as 
secondary to dental disability due to impacted wisdom teeth.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant served on a period of active duty for training 
from August 1994 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction over the case was subsequently 
transferred to the RO in Jackson, Mississippi.

In January 2008, the veteran testified at a Central Office 
hearing in Washington, D.C. before the undersigned Veterans 
Law Judge.  A transcript of this hearing is associated with 
the claims folder.  

Additional evidence was associated with the claims file after 
the issuance of a February 2007 statement of the case.  
Records from Bradley Family Dental indicating the veteran had 
extraction of a wisdom tooth (#32) in September 2005 and 
records from the North Mississippi Medical Center dated in 
March 2006 are not pertinent for reasons detailed herein.  
Accordingly, a remand for RO review of this evidence in the 
first instance in the absence of a waiver of jurisdiction 
from the veteran is not necessary.  38 C.F.R. §§ 19.37(a), 
20.1304(c) (2007).    


FINDINGS OF FACT

1.  The April 2004 RO decision that denied service connection 
for a dental disability due to impacted wisdom teeth is 
final.

2.  The evidence received since the April 2004 RO rating 
decision is cumulative and redundant and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a dental disability due 
to impacted wisdom teeth.

3.  Service connection has not been established for a dental 
disability due to impacted wisdom teeth; the appellant has 
not been clinically diagnosed with a nervous disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 2004 RO decision, 
which denied the claim of entitlement to service connection 
for dental disability due to impacted wisdom teeth, is not 
new and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).
 
2.  The criteria for the establishment of service connection 
for a nervous disorder, to include as secondary to a dental 
disability due to impacted wisdom teeth have not been met.  
38 U.S.C.A. §§ 101(2), (22), (24), 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim to reopen and a claim for service 
connection on a direct basis, as well as what information and 
evidence must be submitted by the appellant and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the appellant how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.   

The appellant was not advised of what information and 
evidence is necessary to substantiate his claim for service 
connection of a nervous disorder as secondary to a dental 
disability.  The appellant is presumed prejudiced by this 
omission; however, the threshold requirement of establishing 
service connection for a dental disability has not been met.  
Sanders, 487 F.3d at 891; Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Consequently, the presumption of prejudice is 
rebutted.  Id.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
September 2005 notice letter complies with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent.  In particular, the letter specifically informed the 
appellant of the type of evidence that was lacking in the 
prior denial and of the type of evidence that was necessary 
to reopen the claim.  The appellant was advised that the 
previous denial of the claim was because service treatment 
records were negative for any treatment of impacted wisdom 
teeth.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's service treatment and dental records, post-
service treatment records, records from the Social Security 
Administration (SSA), hearing testimony, and statements.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting medical 
evidence as well as providing several statements and 
testimony on why he believed he was entitled to service 
connection for the claimed disabilities.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the appellant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	New and Material Evidence- Impacted Wisdom Teeth

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In an April 2004 rating decision, the RO denied service 
connection for impacted wisdom teeth on the basis that 
service treatment records showed no observation, treatment, 
or diagnosis of the disability in-service.  The RO noted that 
the only evidence of record was the appellant's own statement 
indicating that he had dental problems and that he was told 
that he had impacted wisdom teeth.  The appellant filed a 
notice of disagreement and a statement of the case was issued 
to him in October 2004.  In the notice of issuance of a 
statement of the case, the RO advised the appellant that in 
order to complete his appeal, he needed to file VA Form 9, 
which was provided to him, within the time prescribed.  The 
claims file reflects that he did not perfect a timely appeal, 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

The relevant evidence of record at the time of the April 2004 
rating decision included the appellant's original application 
for compensation benefits filed in January 2004.  He reported 
that the onset of a "severe problem with [his] wisdom 
teeth" occurred on January 10, 1995.  He denied he was 
treated for the disorder at that time.  

Service dental records showed that tooth #18 [lower left 
second molar according to the service dental chart] was 
treated on January 4, 1995 and January 6, 1995.  It was noted 
that the appellant reported that he broke this tooth.  The 
dental chart further showed that the veteran's wisdom teeth 
were circled, and there was noted the notation, "4 Jan 94" 
(the service examiner most likely meant the year 1995).  The 
service treatment records were completely devoid of any 
complaints or treatment for dental trauma.  

The appellant's claim to reopen was received in July 2005.  
Therein, the appellant claimed that he broke his wisdom tooth 
during service.  Evidence received subsequent to the April 
2004 rating decision includes several statements dated from 
2004 to 2007 and testimony the appellant provided at the 
January 2008 Board hearing.  He reiterated that he was 
advised by a service dental examiner that he had a severe 
dental problem.  He initially claimed that one of his second 
molars broke during service as a result of a wisdom tooth.  
At the hearing, he added that while chewing food, the right 
lower molar fell out of his mouth.  He went to the dentist in 
service, and he was informed that his severe dental problems 
would require an oral surgeon and probably a plastic surgeon.  
He was advised that he had an "immediate medical 
emergency," that they did not have the facilities to treat 
him, and that he should go to VA for treatment.  He 
maintained that due to his wisdom tooth pushing up on his 
second molar, throughout the years he had experienced 
symptoms that included pain, headaches, and bleeding from the 
mouth.  He would stutter because his "nerves [were] 
jumping," and he also found it difficult to stand because he 
would feel a "jumping sensation" throughout his body.  He 
noted that his right lower wisdom tooth was pulled but his 
remaining wisdom teeth caused pain.  He clarified that what 
he meant by a "nervous condition" was that he had an actual 
physical nerve problem rather than a psychiatric disorder.  

Records from the SSA include a July 2000 mental status 
evaluation that noted that the veteran's complaints included 
"problems with a tooth."  A March 2004 letter from North 
Mississippi Oral and Maxillofacial Surgery Associates noted 
that the veteran was seen for an evaluation concerning the 
removal of his four third molar wisdom teeth in March 2002.  
It was noted that the veteran did not return for surgery 
scheduled in May 2002.  Records from Bradley Family Dental 
indicate the veteran underwent extraction of tooth #32, a 
lower wisdom tooth, in September 2005.   

As for the additional evidence added to the record since the 
April 2004 RO decision, the Board finds that it is cumulative 
and redundant of evidence previously considered by the RO.  
The veteran continues to maintain that his claimed impacted 
wisdom teeth are the result of his military service.  The 
medical evidence continues to show that the veteran has 
wisdom teeth (one of which was removed after his period of 
active duty for training according to the new evidence).  
There, however, continues to be no evidence that the veteran 
sustained dental trauma to his wisdom teeth in service 
resulting in a disability, which is the only basis upon which 
service connection may be permitted.  The mere existence of 
the appellant's wisdom teeth and the effects they may have on 
the veteran's other teeth is not considered a disability for 
VA compensation purposes.  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2007).  The 
appellant's wisdom teeth may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment if certain 
criteria are met.  Id.  As explained to the appellant in the 
February 2007 statement of the case, if he wishes to claim 
service connection for his wisdom teeth for dental treatment 
purposes, he needs to apply for dental treatment at the VA 
Medical Center closest to him.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for a 
dental disability due to impacted wisdom teeth.

B.	Service Connection- Nervous Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a),(c) (2007). Thus, the definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training.  

The appellant contends that his impacted wisdom teeth caused 
him to develop a nerve disorder.  As service connection for a 
dental disability due to impacted wisdom teeth has not been 
established, any claimed nerve disability may not be service 
connected as secondary thereto.  

As for whether the veteran is otherwise entitled to service 
connection for the claimed nerve disability on a direct 
basis, the evidence does not show that the veteran is 
currently diagnosed with a nerve disorder.  At the Board 
hearing, the veteran essentially testified that he had not 
been clinically diagnosed with a nerve disorder, but he 
believed that his symptoms were due to his impacted wisdom 
teeth based on research he had conducted.  While the veteran 
is competent to describe readily observable features or 
symptoms of injury or illness, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  There is no medical evidence 
of record that shows his claimed symptoms have been 
attributed to a neurological disorder.  Moreover, records 
from the SSA included a July 2000 examination report from 
MDSI Physician Group that noted no positive neurological 
findings.  Records from North Mississippi Medical Center 
dated in March 2006 indicated no focal deficits on 
neurological examination.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  The 
appellant is not shown to have been disabled from an injury 
incurred or aggravated during his period of active duty for 
training.  For these reasons, service connection for a 
nervous disorder, to include as secondary to dental 
disability due to impacted wisdom teeth is not warranted. 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a dental 
disability due to impacted wisdom teeth, the appeal is 
denied.

Service connection for a nervous disorder, to include as 
secondary to dental disability due to impacted wisdom teeth, 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


